—In an action to recover damages for personal injuries, the plaintiff appeals from a judgment of the Supreme Court, Richmond County (Cusick, J.), dated March 18, 1997, which, upon a jury verdict finding the defendants Robert J. Licatesi, Jr., and Joseph Schroeder 100% at fault in the happening of the accident, and finding the defendants Ryder Truck Rental, Inc., and Andino D’Sarrono not at fault, dismissed the complaint insofar as asserted against Ryder Truck Rental, Inc., and Andino D’Sarrono.
Ordered that the judgment is affirmed, with costs.
On July 4, 1990, the plaintiff was injured when the car in which he was riding as a passenger was struck by a van at the intersection of Hunter Avenue and Freeborn Street on Staten *683Island. The jury returned a verdict finding the owner of the car, Robert J. Licatesi, Jr., and the driver Joseph Schroeder 100% at fault in the happening of the accident but exonerated from liability the van owner Ryder Truck Rental, Inc., and van driver Andino D’Saronno.
Contrary to the plaintiffs contention, the jury’s determination on the issue of liability was not against the weight of the evidence (see, Pedone v B & B Equip. Co., 239 AD2d 397; Galimberti v Carrier Indus., 222 AD2d 649; Alterescu v Mills, 216 AD2d 345; Mendoza v Kaplowitz, 215 AD2d 735; Keegan v Prout, 215 AD2d 629, 630; Gagliardi v Madden, 207 AD2d 478).
Bracken, J. P., O’Brien, Copertino and Pizzuto, JJ., concur.